Citation Nr: 1611228	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for residuals of cerebrovascular accident (stroke), to include limited use of right leg and hand, claimed as secondary to service-connected disabilities, including coronary artery disease (CAD), status post myocardial infarction (heart attack) with hypertension.

2. Entitlement to service connection for left shoulder injury, to include claimed as secondary to stroke residuals, right leg and hand; and, service-connected right knee disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to April 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied the benefits sought on appeal.

In January 2016, the Veteran appeared at a Board hearing at the Board, before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following an examination for VA in January 2009, the examiner advised that he could not render a nexus opinion regarding the stroke, except on the basis of speculation.  The examiner noted that the reason he could not do so, was because he did not have access to the medical records associated with the diagnosis of the Veteran's stroke in 2000. There is no indication that these records were made available after the fee-basis examiner had examined the Veteran.  Hence, another medical opinion is required.  An opinion may also be required as to whether a service-connected right knee disability played any role in the Veteran's fall in 2008, which resulted in his left shoulder injury.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a physician to review the claims file and opine on the following: is there at least a 50-percent probability that the Veteran's stroke in 2000 was due either to his service-connected hypertension or CAD, or both? If the answer is, No, is there at least a 50-percent probability that the Veteran's service-connected hypertension or CAD, or both aggravates-that is, chronically worsens, the stroke residuals?

The physician should provide reasons for the opinion. If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

2.  If the examiner answers, in the negative, to all of the above questions, send the claims file ask a physician to review the claims file and opine whether there is at least a 50-percent probability that the Veteran's service-connected right knee disability caused or contributed to his fall in 2008 that resulted in a left shoulder injury.

The physician should provide reasons for the opinion. If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

3.  If any benefit sought on appeal is denied, issue a supplemental statement of the case, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

